Citation Nr: 0510214	
Decision Date: 04/08/05    Archive Date: 04/21/05

DOCKET NO.  03-01 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability.  

2.  Entitlement to service connection for a left hip 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service during World War II.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating determination by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In February 2005, the 
appellant and his wife appeared and testified at the RO in a 
video conference held before the undersigned, who was in 
Washington, D.C.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  A chronic right hip disability was not present in service 
or for many years afterward, and the veteran's current right 
hip disability is not etiologically related to service.  

2.  A chronic left hip disability was not present in service 
or for many years afterward, and the veteran's current left 
hip disability is not etiologically related to service.  


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a right hip 
disability is not established.  38 U.S.C.A. §§ 1101, 1110, 
1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  

2.  Entitlement to service connection for a left hip 
disability is not established.  38 U.S.C.A. §§ 1101, 1110, 
1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) [codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West. 2002)] and the implementing regulations [codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004)] provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim unless there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify a 
claimant and the claimant's representative, if any, of any 
information, including any medical or lay evidence, not 
previously provided to VA that is necessary to substantiate 
the claim.  As part of this notice, VA is to specifically 
inform the claimant and the representative, if any, of which 
portion, if any, of the necessary evidence must be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  In addition, VA is 
required to notify the claimant to submit any pertinent 
evidence in his possession.  

The record reflects that through various letters and the 
statement of the case, the RO has notified the appellant of 
the evidence and information needed to substantiate the 
current claims, the information he should provide to enable 
the RO to obtain evidence on his behalf, the assistance that 
VA would provide to obtain evidence and information on his 
behalf, and the evidence that the appellant should submit if 
he did not desire the RO to obtain the evidence on his 
behalf.  See, e.g., the letter addressed to the appellant by 
the RO dated November 16, 2001.  In that letter, the RO 
specifically informed the appellant of what the evidence must 
show in order to support his claims.  The appellant was also 
asked to inform the RO of any additional evidence or 
information which he thought would support his claims, so 
that the RO could attempt to obtain this additional evidence 
for him.  Moreover, since the veteran was informed of the 
evidence that would be pertinent to his claims and requested 
to submit such evidence or provide the information necessary 
to enable the RO to obtain such evidence, the Board believes 
that the veteran was on notice of the fact that he should 
submit any pertinent evidence in his possession.  The 
appellant was again informed of the medical nexus evidence 
needed to support his claims at the February 2005 video 
conference.  Therefore, to this extent, the Board is 
satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Moreover, service medical records and pertinent VA medical 
records have been obtained.  The Board notes that the 
appellant underwent a left total hip replacement in August 
1983 and a right total hip replacement in November 1983.  
Although medical records only from the second surgery are 
currently of record, there is no reasonable possibility 
presented that the missing VA medical records dating from the 
August 1983 surgery would provide the needed medical evidence 
of a nexus with service.  Neither the appellant nor his 
representative has requested the Board to remand this case 
for development to obtain records pertaining to hip surgery 
almost 40 years following the veteran's discharge.  Moreover, 
neither has identified any other evidence that could be 
obtained to substantiate the present claims.  The Board is 
also unaware of any such outstanding evidence or information.  
In December 2001, it was specified on behalf of the appellant 
that there was no additional evidence to submit in support of 
his claims.  The undersigned also held the record open for 
60 days after the February 2005 video conference to enable 
the appellant and his representative to obtain and submit 
additional medical evidence in support of his claims.  
Therefore, the Board is also satisfied that VA has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

In the present case, the relevant issues were initially 
adjudicated by the RO in January 2002, after the enactment of 
the VCAA in November 2000.  Prior to that initial 
adjudication, extensive notification was accomplished in 
accordance with the VCAA by letter dated in November 2001, to 
which the appellant responded that he had no additional 
evidence to submit.  No relevant additional evidence except 
for the hearing transcript has been received since the 
issuance of the statement of the case in December 2002, 
although the appellant was granted 60 days following the 
February 2005 video conference to obtain and submit medical 
nexus evidence in support of his claims.  In sum, the Board 
believes that any procedural errors in the RO's development 
and consideration of the claims were harmless.  Therefore, in 
the Board's opinion, there is no prejudice to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the 
veteran's claims.  

II.  Factual Background

The appellant was born in December 1922 and served on active 
duty from June 1942 to November 1945.  The service medical 
records reflect no relevant complaints, treatments or 
abnormal findings until the appellant's discharge medical 
examination in November 1945.  At that time, he complained of 
pain in the right leg when walking or standing.  The leg 
reportedly got stiff.  The appellant said that he had 
received local treatment (but not hospital care or surgery) 
for this condition in Italy in June 1945.  Physical 
examination of the appellant in November 1945 disclosed no 
limitation of motion or other pathology in the right leg, and 
no other defect or abnormality of the appellant's 
musculoskeletal system was clinically identified at this 
time.  

The appellant's initial claim seeking VA compensation 
benefits, filed in November 1945, referred only to the 
alleged painful right leg treated in Italy in June 1945; no 
mention of a hip disability was made at this time.  

VA medical records dating from May to December 1983 are of 
record.  In early May 1983, the appellant was complaining of 
pain in his low back and legs which had made it difficult for 
him to work during the previous year.  He gave a history of 
prior surgery for varicose veins of the right leg at a VA 
facility.  X-ray films taken in May 1983 reportedly disclosed 
fairly advanced degenerative arthritis of both hips, and it 
was determined that bilateral total hip replacement surgery 
was needed.  The appellant underwent a total left hip 
arthroplasty in late August 1983 at the VA Medical Center in 
Columbia, South Carolina; and a total right hip arthroplasty 
was performed at the same facility in November 1983.  Only 
the hospital summary pertaining to the November 1983 surgery 
is currently of record.  Subsequent VA medical records 
describe treatments for the residuals of bilateral total hip 
replacement.  The left hip arthroplasty required surgical 
revision in 1997 and 2000.  

The appellant testified at the February 2005 video conference 
that his primary duty in the military was as a heavy duty 
truck driver and that he believes that his hips and back were 
aggravated by the long hours he spent in service sitting on 
thinly cushioned seats and by the cold weather in Italy.  He 
recalled that his right hip caused problems in service; and 
he indicated that he initially sought treatment from VA 
shortly after service, although he admitted that nothing was 
found at this time.  His next VA medical treatment was in 
1979 when varicose veins in the right leg were surgically 
treated.  He was currently waiting for a second total left 
hip replacement.  The appellant's wife testified that he 
started having "trouble" after he returned home from the 
military for which she used to rub him with lotion every 
night and sometimes in the morning as well.  

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  

Where a veteran served for at least 90 days during a period 
of war and manifests arthritis to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

It appears that, after the passage of almost 60 years, the 
appellant may now be confusing the right leg complaints noted 
on his discharge medical examination (which may or may not be 
related to subsequent varicose vein surgery) with the claimed 
hip disability.  Thus, it is not entirely certain whether the 
appellant's reported outpatient visit to VA shortly after 
service involved right leg complaints or the claimed hip 
problems, but even he has admitted that nothing was found by 
VA at this time.  Likewise, physical examination of the 
appellant in November 1945 disclosed no hip disorder of any 
kind.  The medical evidence initially documents the present 
of hip disability in 1983, almost 40 years after service, and 
the appellant gave a history at that time of significant 
symptoms only during the previous year.  There is no medical 
evidence suggesting that disability of the veteran's right or 
left hip is etiologically related to service.

The evidence linking the appellant's current bilateral hip 
disability to service consists of solely of his own 
statements.  The Board recognizes the obvious sincerity of 
the appellant's belief in the merits of his claim; however, 
as a lay person, he is not competent to render a medical 
diagnosis or an opinion concerning medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 494 (1992); cf. Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  Accordingly, this appeal 
will be denied.  




ORDER

Service connection for a right hip disability is denied.  

Service connection for a left hip disability is denied.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals



 Department of Veterans Affairs


